DETAILED ACTION172


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	The preliminary amendment filed on 10/1/2021 has been entered. 

	Claims 1-28 have been cancelled.

	Claims 29-30 are pending.
Drawings
3. 	The formal drawings filed on 10/1/2021 are acceptable.
Priority
4. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120, 169
through utility application 16/675,901 filed 11/6/2019. 
Information Disclosure Statement
5.	The Information Disclosure Statement(s) filed on 10/18/2021, 1/18/2022 and 6/1/22  has been considered.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youm et al. (“Youm”) US PG-Pub 2012/0228697.
Youm discloses a memory array (¶[0049]) comprising strings of memory cells or NAND (as required in claim 30), comprising: a vertical stack comprising alternating insulative tiers (element 160) and conductive tiers (element 150), channel-material strings (element 170) of memory cells in the stack, the channel-material strings projecting upwardly from material of an uppermost of the tiers; a first insulator material (element 140, ¶¶[0074-0076]) above the material of the uppermost tier directly against sides of channel material of the upwardly-projecting channel-material strings, the first insulator material comprising at least one of (a) and (b), where (a): silicon, nitrogen, and one or more of carbon, oxygen, boron, and phosphorus, and (b): silicon carbide; second insulator material (element 187, above the first insulator material, the first (any one of the materials listed in ¶¶[0074-0076]) and second (any one of the materials listed in ¶[0080], note that Youm suggests the same material for elements 187 and 169 ¶[0133]) insulator materials comprising different compositions relative one another; and conductive vias (element 190) in the second insulator material that are individually directly electrically coupled to individual of the channel-material strings (Fig. 7G). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893